Citation Nr: 0922803	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Type II diabetes 
mellitus, including as due to herbicide exposure.  

2.  Entitlement to service connection for Type II diabetes 
mellitus, including as due to herbicide exposure.  

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma, including as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran testified at a videoconference hearing before the 
Board in May 2009; the undersigned Veterans Law Judge 
presided.  

The issues concerning service connection for diabetes 
mellitus and non-Hodgkin's lymphoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A rating decision in December 2004 denied service 
connection for Type II diabetes mellitus; the Veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of that notice.  

2.  Evidence added to the record since December 2004 was not 
previously of record or duplicative of evidence that was of 
record, and it relates to an unestablished fact necessary to 
substantiate the claim.  As such, the evidence raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the December 2004 rating decision, 
which denied the veteran's claim for service connection for 
diabetes mellitus, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in December 2004 denied service connection 
for Type II diabetes mellitus; the Veteran was notified of 
that decision and did not file a notice of disagreement 
within one year.  Therefore, the December 2004 rating 
decision is final.  

Evidence that was of record in December 2004 included the 
Veteran's service treatment records and a certificate by a 
private physician dated in September 2004 indicating that the 
Veteran had Type II diabetes mellitus.  The RO denied service 
connection on the basis that the Veteran did not have service 
in the Republic of Vietnam.  

Evidence added to the record since December 2004 includes the 
Veteran's detailed descriptions of his duties while he was 
stationed in the Canal Zone, duties which, he says, included 
hand-spraying of herbicides.  He has also submitted numerous 
Internet articles that purport to document the use of 
herbicides, including Agent Orange, in the Canal Zone in the 
late 1960's - while he was stationed there.  

The Board finds that the evidence that has been received was 
not previously of record and is not duplicative of evidence 
that was of record, and it is relevant to the issue of 
service connection, in that it relates to an unestablished 
fact necessary to substantiate the claim - the Veteran's 
exposure to herbicide during service.  As such, the evidence 
raises a reasonable possibility of substantiating the claim.  

Therefore, new and material evidence has been presented and 
the claim is reopened.  The next step is to evaluate the 
merits of the Veteran's claim.  However, additional 
development of the evidence is required prior to that 
undertaking, as discussed in the remand section below.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In addition, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) issued a 
precedent decision holding that, in the context of a claim to 
reopen, required notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for service connection, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board finds that the duty to notify has been met in this 
case.  However, in light of the favorable action taken above, 
a detailed analysis of VA's compliance with the duty is not 
necessary.  


ORDER

New and material evidence having been received, the claim for 
service connection for Type II diabetes mellitus, including 
as due to herbicide exposure, is reopened.  


REMAND

The Veteran testified at his Board hearing that he had 
recently received a favorable determination regarding 
disability benefits from the Social Security Administration.  
It does not appear that any treatment or other records 
concerning that determination have been requested or 
obtained, as they must be.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992).  

Moreover, the record does not reflect that the RO has 
undertaken all required development actions in conjunction 
with the Veteran's assertion that he was exposed to 
herbicides/Agent Orange during his service in the Canal Zone.  
VA's Administrative and Procedure Manual, M21-1MR, sets forth 
the procedure for verifying herbicide exposure.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, paragraph 10, 
subparagraph n.  The record does show that the RO emailed the 
appropriate office at VA's Compensation and Pension Service 
to request a review of the Department of Defense's Inventory 
of Herbicide Operations.  However, the record does not 
reflect that, after that office replied with a negative 
search result, a request was then sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides.  Therefore, a remand 
is required so that the RO can submit such a request.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all records, including a copy 
of the decision, that were developed in 
conjunction with the Veteran's award of 
disability benefits by the Social 
Security Administration in approximately 
April 2009.  Associate with the claims 
file all records received.  

2.  Submit all pertinent information 
regarding the Veteran's service, 
including his descriptions of his duties 
in the Canal Zone, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of his exposure 
to herbicides.  

3.  After completion of the above 
development, readjudicate the Veteran's 
claims for service connection for Type II 
diabetes mellitus and non-Hodgkin's 
lymphoma.  If the claims are not granted 
to his satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case, and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


